Citation Nr: 1617701	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-16 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by a VA Regional Office (RO).  

The Veteran testified at a Travel Board hearing in November 2015.  A transcript of the hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include depression.  At his February 2015 hearing before the Board he reported onset of depressive symptoms during service.  Specifically, he testified to feeling depressed while listening to stories of fellow servicemen returning from Vietnam regarding their war experiences.  He stated that he worried about being deployed to Vietnam.  The Veteran indicated that the stress caused him to abuse alcohol and other drugs during service to self-medicate and he was hospitalized for his symptoms.  

The service treatment records show that he was hospitalized for two days in March 1972 for amphetamine use.  The service treatment records contain no complaints, history or findings consistent with an acquired psychiatric disorder, and on separation from service in May 1973 the Veteran was psychiatrically evaluated as normal.  

After service, VA treatment records show that he was hospitalized for depression from September to October 2011, and again from August to September 2012.  Reportedly, he was depressed about finances.  The clinical impression was depressive disorder not otherwise specified (NOS) and anxiety disorder NOS.  Subsequent VA mental health treatment records noted the Veteran's reports of nightmares, intrusive memories and flashbacks associated with his service.  As such, his psychiatric symptoms appear to be attributed, at least in part, to the Veteran's experiences in the military.

In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran has not been afforded a VA examination to determine the nature and etiology of any psychological disorders present, in light of his competent statements concerning the onset and continuity of his symptoms, as well as the currently diagnosed depression disorder NOS and anxiety disorder NOS, the Board finds that a psychiatric examination should be scheduled upon remand.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

Finally, relevant ongoing VA medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file.

2.  Schedule the Veteran for a VA psychiatric disability examination to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders, to include depressive disorder NOS and anxiety disorder NOS. 

For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder had onset or is otherwise related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the recurrence of symptomatology.  The rationale for any opinion offered should be provided.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




